 



Exhibit 10.2
SCHEDULE IDENTIFYING SUBSTANTIALLY IDENTICAL AGREEMENTS TO EXHIBIT 10.1
     A Multifamily Note was also executed by each of the entities listed below
as a borrower in favor of Capmark and are substantially identical to
Exhibit 10.1 except with respect to the property name and principal amount
corresponding to the applicable borrower listed below.

              Borrower   Property Name   Principal Amount  
Triad Senior Living I, L.P.
  Waterford at Huebner, San Antonio, TX   $ 6,700,000  
Triad Senior Living I, L.P.
  Waterford at Thousand Oaks, San Antonio, TX   $ 7,575,000  
Triad Senior Living I, L.P.
  Waterford at Fort Worth, Forth Worth, TX   $ 4,915,000  
Triad Senior Living I, L.P.
  Waterford at Shreveport, Shreveport, LA   $ 4,340,000  
Triad Senior Living I, L.P.
  Waterford at Mesquite, Mesquite, TX   $ 6,325,000  
Triad Senior Living II, L.P.
  Waterford at Fairfield, Fairfield, OH   $ 5,020,000  
Triad Senior Living II, L.P.
  Waterford at Oklahoma City, Oklahoma City, OK   $ 6,025,000  
Triad Senior Living IV, L.P.
  Waterford at North Richland Hills, TX   $ 6,800,000  
Triad Senior Living IV, L.P.
  Waterford at Arapaho, Richardson, TX   $ 8,625,000  
Triad Senior Living IV, L.P.
  Waterford at Highland Colony, Ridgeland, MS   $ 7,790,000  
Triad Senior Living IV, L.P.
  Waterford at Mansfield, Mansfield, OH   $ 7,975,000  
Triad Senior Living I, L.P.
  Waterford at Ironbridge, Springfield, MO   $ 8,895,000  
Capital Senior Living A, Inc.
  Sedgwick Plaza, Wichita, KS   $ 6,925,000  
Capital Senior Living ILM-B, Inc.
  Canton Regency, Canton OH   $ 13,405,000  

